Citation Nr: 0905132	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 
and from December 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for PTSD.  

In April 2008, the Veteran presented sworn testimony during a 
personal hearing in Phoenix, Arizona, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.  
The Board notes that at the time of his hearing, the Veteran 
submitted additional evidence with the appropriate waiver of 
agency of original jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the Veteran's 
stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the claimed stressor is related to combat, service 
department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v.  Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

The Veteran has numerous diagnoses of PTSD.  The Board notes 
that the Veteran has been treated exclusively at VA for PTSD.  
The disorder is attributed to the Veteran's service in 
Vietnam.  However, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  A finding that the Veteran 
engaged in combat with the enemy during active service or 
independent evidence which confirms his account of in-service 
stressors is necessary to establish service connection for 
PTSD. 

The Veteran has reported extremely vague stressors that 
allegedly took place during his time in service.  He stated 
that: he attempted to murder a Vietnamese citizen for hitting 
him in the leg with a shovel in the spring or summer of 1967 
in Quang Nhon; he witnessed a firefight while performing 
guard duty on a mountain pass at Qhin Nohn in the summer of 
1967; he stated he saw a friend shot between the eyes in the 
winter of 1968 or 1969 in Can Tho; and he stated that he was 
traumatized by the sight of dead Vietnamese lying on the 
roadside when he passed in envoys.  The Board is not required 
to accept a Veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet.  App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

A determination as to whether the appellant is a Veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the Veteran was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the Veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the Veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the Veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
Veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The Veteran's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the Veteran's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The record does not support a finding that the Veteran was in 
combat.  The Veteran is not the recipient of an award or 
citation that indicates that he was in combat in Vietnam.  
Review of the Veteran's service personnel records does not 
indicate combat experience.  The Veteran's records indicate 
that he was a crane shovel operator during his tours in 
Vietnam.  He states that during his first tour, his primary 
duty was to unload ships.  During his second tour, he 
performed road repair and construction.

The RO has requested more detailed information about the 
Veteran's experiences.  The Veteran has not responded.  This 
will be discussed in the Veterans Claims Assistance Act, 
infra.  As a result, the Board is left with only the 
Veteran's service personnel records, which record only that 
he was a crane operator.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the Veteran submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the Veteran engaged in combat.  VA has been unable to obtain 
additional information regarding the Veteran's alleged 
stressors through the United States Army and Joint Services 
Records Research Center (JSRRC), as the Veteran has never 
identified a particular time period or situation as a 
stressor that could be verified.  See JSRRC memorandum, March 
23, 2006.

The only evidence of record that the Veteran engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the Veteran did not engage in combat with the enemy.   
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the Veteran's claimed stressor.

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  As noted above 
however, the Veteran has failed to provide any specific 
information that could verify his alleged stressors.  The 
Board notes that VA treatment records reported the Veteran's 
stressors to be related to his duties as a combat Veteran.  
Unfortunately, the Veteran has failed to provide any 
pertinent information with regard to this claim.  The Board 
notes that the duty to assist is not always a one-way street.  
If the Veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood, supra.

In short, the Board finds that the preponderance of the 
evidence is against verification of any of the Veteran's 
stressors.  The law requires verification; therefore the 
claim for service connection for PTSD is denied.  See 38 
C.F.R.          § 3.304(f) (2008).  As the claim fails for 
lack of a credible, verified stressor, further inquiry into a 
nexus between the PTSD and the stressor is moot.


Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the Veteran's claim, letters 
dated in August and September 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the August 
2005 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and April 2006 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  However, as the 
Veteran's claim fails for lack of verification of an in-
service stressor, his current medical state is not in 
question.  As the VA medical records cannot provide 
verification of an in-service event, there is no prejudice in 
proceeding.  

Regardless of the RO's September 2005 letter to the Veteran 
asking for greater specificity regarding his alleged in-
service stressors, the Veteran has failed to respond.  The 
Veteran has not provided information, particularly dates, 
specific enough to allow for verification of his stressors.  
As noted above, the duty to assist is not always a one-way 
street.  If the Veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood, supra.  The Board finds that the duty to 
assist is satisfied on this point. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v.  Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a Veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


